       Case 4:20-cv-00432-JAS Document 19 Filed 10/15/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Pascua Yaqui Tribe,                                No. CV-20-00432-TUC-JAS
10                  Plaintiff,                          ORDER
11   v.
12   F. Ann Rodriguez,
13                  Defendant.
14
15          The parties’ joint motion (Doc. 15) for a status conference is granted. The status
16   conference shall be held in Courtroom 6A on 10/16/20 at 2:00 p.m.
17          Although the parties and counsel are welcome to appear in-person for the status
18   conference, the Court presumes that pertinent counsel and parties will appear
19   telephonically in light of the truncated notice, deadlines and filings in this case. As such,
20   to facilitate the necessary telephonic appearances in Courtroom 6A, IT IS ORDERED that
21   Plaintiff shall coordinate with Defendant, and Plaintiff shall arrange a conference call with
22   everyone on the line to call into Court; Plaintiff shall call in with everyone on the line to
23   866-390-1828 (the access code is 2989170). In the event the parties encounter technical
24   difficulties, the parties may call the Court’s Courtroom Deputy (520-205-4682) or
25   Chambers’ main line (520-205-4510).
26          As to the joint motion and status conference, the Court notes that it is disinclined to
27   simply issue a decision based only a written record (even if stipulated by the parties). The
28   Court has a strong preference for in-person testimony as to any witnesses that are offering
         Case 4:20-cv-00432-JAS Document 19 Filed 10/15/20 Page 2 of 2



 1   substantive information that is disputed.1 Hearing live testimony under oath (subject to
 2   both direct and cross-examination, and direct questions from this Court) will allow this
 3   Court to more thoroughly assess credibility and any other evidence at issue.2 If it is
 4   impossible to appear in-person, or good cause otherwise exists to allow some other form
 5   of appearance, the parties shall arrange for a video appearance (if that is not possible, then
 6   a telephonic appearance will be permitted). Any counsel that will be conducting direct or
 7   cross-examination shall appear in-person at the evidentiary hearing. The parties shall keep
 8   these issues in mind in preparing for the status conference tomorrow.
 9
10                 Dated this 15th day of October, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24   1
       For example, information offered by Plaintiff’s expert witness and Defendant F. Ann
     Rodriguez will be substantive and disputed in this case; presumably, other witnesses also
25   have substantive, disputed information that needs to be considered by the Court at the
     evidentiary hearing. If necessary, the Court may extend the evidentiary hearing past next
26   Monday and Tuesday as well.
     2
       For example, credibility of witness testimony often involves issues relating to the
27   opportunity and ability to see or hear or know the things testified to, the clarity of
     memories, the manner while testifying, any interest in the outcome of the case, any bias or
28   prejudice, whether other evidence contradicted the testimony, the reasonableness of the
     testimony in light of all the evidence, and any other factors that impact believability.

                                                 -2-
